Name: 81/963/EEC: Council Decision of 24 November 1981 on the granting of exceptional cereals food aid to the United Republic of Tanzania
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-09

 Avis juridique important|31981D096381/963/EEC: Council Decision of 24 November 1981 on the granting of exceptional cereals food aid to the United Republic of Tanzania Official Journal L 354 , 09/12/1981 P. 0023 - 0023+++++( 1 ) OJ NO L 141 , 27 . 5 . 1981 , P . 37 . COUNCIL DECISION OF 24 NOVEMBER 1981 ON THE GRANTING OF EXCEPTIONAL CEREALS FOOD AID TO THE UNITED REPUBLIC OF TANZANIA ( 81/963/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE COUNCIL , BY DECISION 81/367/EEC ( 1 ) , RESERVED CERTAIN QUANTITIES UNDER THE 1981 CEREALS FOOD-AID PROGRAMME FOR EMERGENCY OPERATIONS AND OTHER CONTINGENCIES ; WHEREAS QUANTITIES ARE STILL AVAILABLE UNDER THIS RESERVE ; WHEREAS THE COMMUNITY HAS RECEIVED FROM THE UNITED REPUBLIC OF TANZANIA A REQUEST FOR A FOOD-AID OPERATION ; WHEREAS THE COMMUNITY SHOULD GIVE A FAVOURABLE REPLY TO THIS REQUEST , HAS DECIDED AS FOLLOWS : SOLE ARTICLE EXCEPTIONAL CEREALS FOOD AID UNDER THE RESERVE FOR THE 1981 CEREALS FOOD-AID PROGRAMME SHALL BE ALLOCATED AS FOLLOWS : RECIPIENT * QUANTITY ( IN TONNES ) * DELIVERY TERMS UNITED REPUBLIC OF TANZANIA * 10 000 * CIF DONE AT BRUSSELS , 24 NOVEMBER 1981 . FOR THE COUNCIL THE PRESIDENT N . RIDLEY